Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II (claims 26-40) in the reply filed on 9/14/22 is acknowledged.
Claims 21-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/14/22.  It is noted that Applicant has canceled non-elected claims 21-25 in their 9/14/22 response / amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites the limitation “PBPE".  There is insufficient antecedent basis for this acronym limitation in the claim, making it indefinite as to what the acronym stands for; the initial recitation of an acronym in the claims should further possess the long form of the acronym.  In applicant’s specification (such as the abstract) it states “Pancharatnam-Berry Phase Effect (PBPE)”.  Therefore for purposes of examination PBPE will be interpreted as at least inclusive of “Pancharatnam-Berry Phase Effect”.
Claim 32 recites “the other pattern imprinted on the other layer of material…”.  There is insufficient antecedent basis for this limitation in the claim, claim 32 depends from claim 26, but neither claim 26 nor 32 provides basis for “the other pattern imprinted on the other layer…”.  Claim 31 recites “depositing another layer… imprinting another pattern…on the other layer”.  Thus for purposes of examination claim 32 will be interpreted as at least inclusive of content of claim 31 to provide proper basis for “the other” limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 26-27, 29-30, 34-35, and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu et al (US 2006/0061725; hereafter Chiu) in view of Yu et al (“Flat Optics with Designer Metasurfaces” in Nature Materials V13 Feb2014 pg 139-150, and available online 1/23/14; hereafter Yu).
Claims 26 and 34: Chiu teaches a method for manufacturing an optical device (see, for example, abstract, Fig 6,) comprising,
Disposing a layer of material (353) that can transmit and / or reflect incident light on a substrate (351) (see, for example, abstract, Fig 3, [0021]),
Imprinting a pattern on the material (see, for example, abstract, Fig 3, [0021], [0043]).  
Chiu further teaches wherein shaping of the relief features are tailorable, and wherein improved optical functionality is desired (See, for example, [0022-23]).  Chiu does not explicitly teach the imprint pattern includes PBPE structures / a metasurface.  Yu teaches advancements in the art toward flat, ultrathin optical components providing enhanced performance, and functionality (see, for example, abstract, “application and outlook section” on pg 146).   Yu further teaches wherein such components include metasurfaces which are functionally similar to diffractive optical components, and can similarly be formed using the available technologies including nanoimprinting (see, for example, “application and outlook section” on pg 146).  Yu further teaches wherein metasurfaces can be predictably formed by application of anisotropic, subwavelength scatterers with identical geometric parameters but with spatially varying orientations taking advantage of Pancharatnam-Berry phase effect (PBPE) (See, for example, pg 144-145).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated PBPE structures / metasurfaces on the imprinted material as such features would predictably provide for the formation of liquid crystal devices allowing for enhanced performance, and functionality to the optical devices of Chiu.
	Claims 27 and 35: Chiu further teaches wherein the material comprises a liquid crystal (material 353) (see, for example, abstract, Fig 6).
Claim 29: Chiu further teaches the imprint is formed via a template (355) including surface relief features (See, for example Fig 3, [0041]) and Yu has taught such relief features are PBPE structures (see, for example, pg 144-145).  
Claim 30 and 38: Chiu and Yu further teaches wherein the pattern imprinted on the material is configured to selectively act on one or more wavelengths of light (See, for example, Chiu [0002-0009], [0060-64], and Yu abstract, pgs 145-146)
	Claim 37: Chiu further teaches the imprint is formed via a template (355) including surface relief features (See, for example Fig 3, [0041]) and Yu has taught such relief features include metasurfaces (see, for example, pg 144-145).  
	Claim 39: Yu further teaches wherein the pattern comprises features having a subwavelength pitch (subwavelength scatterers) (see for example, pg 144-145)

Claims 31-32 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu in view of Yu as applied to claims 26 and 34 above, and further in view of  Ryan et al (US 2005/0042391; hereafter Ryan)
Claim 31 and 40: Chiu teaches the method of claims 26 and 34 (above) including making an optical device with a template imprinted polymerizable liquid crystal alignment layer and an overlying liquid crystal layer (See, for example, abstract).  But Chiu does not explicitly teach wherein the imprinting another pattern, further including PBPE structure, on the overlying layer to form a multilayered optical structure.   Ryan teaches a method of manufacturing a liquid crystal device (See, for example, abstract), further comprising depositing and structuring a plurality of layers to form a multilayered optical structure.   the substrate and imprinting a pattern on the alignment layer, for subsequent LC material alignment, using an imprint template (See, for example, Fig 1, Table 1, [0022-23], and [0042-0045]).  Ryan teaches the deposition and alignment of additional layers of alignment /  LC over the initial LC layer and wherein a pattern is imprinted on the additional layer of liquid crystal material (See, for example, [0086-87], wherein a plurality of additional alignment and LC layers producing a series of such layers which provide improved additional / optical functionality (See, for example, [0086-0087]).Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated additional layers of deposited and pattern / PBPE structure imprinted LC over the initial LC layer as it would predictably provide improved additional / optical functionality. 
	 Claim 32: Ryan has further formation of different patterns are active at different wavelengths (see, for example, [0116-0117]) and has taught wherein layer patterns within multilayered articles can be different to achieve improved additional or optical functionality (See, for example, [0086]) therefore within a stack of differently patterned alignment / lc layers each different pattern would respond to different wavelengths.
Claims 28 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu in view of Yu as applied to claims 26 and 34 above and further in view of Moia et al (US 2005/0072959; hereafter Moia).
Claims 28 and 36: Chiu in view of Yu teaches the method of claims 26, 34 (Described above), including making an optical device with a polymerizable liquid crystal alignment layer and a liquid crystal layer (See, for example, abstract), but does not explicitly teach wherein the deposition of the alignment layer includes jet depositing.  Moia teaches a method of making liquid crystal devices (See, for example, abstract).  Moia further teaches wherein by incorporating inkjetting of the alignment layer provides for site specific deposition and allows for the manufacturing of personalized optical structured devices, and varied  pattern structure / alignment / topographical variations in multilayered structures (see, for example, [0004-0006]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated deposition of the polymerizable liquid crystal /alignment layer by jet deposition since it predictably provides site specific deposition which allows for the manufacturing of personalized optical structured devices, and varied pattern structure / alignment / topographical variations in multilayered structures.
	
Claims 26, 29-34, and 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over Nivon et al (US 2006/0221448; hereafter Nivon) in view of Yu.
Claims 26 and 34:  Nivon teaches a method for manufacturing an optical device (see, for example, abstract, Fig 3a,) comprising,
Disposing a layer of patterned material (optical elements / gratings, 28a, 28b, etc) that can transmit and / or reflect incident light on a substrate (26a, 26b) (see, for example, abstract, Fig 3a, [0021-23], [0147]).  But does not explicitly teach the optical elements / gratings are achieved by imprinting disposed material.  
Nivon further teaches wherein shaping of the relief features are tailorable to selectively manipulate the incoming light for improved optical functionality is desired (See, for example, abstract, [0083-0058).  Nivon does not explicitly teach the imprint pattern includes PBPE structures / a metasurface.  Yu teaches advancements in the art toward flat, ultrathin optical components providing enhanced performance, and functionality (see, for example, abstract, “application and outlook section” on pg 146).   Yu further teaches wherein such components include metasurfaces which are functionally similar to diffractive optical components, and can similarly be formed using the available technologies including nanoimprinting (see, for example, “application and outlook section” on pg 146).  Yu further teaches wherein metasurfaces can be predictably formed by application of anisotropic, subwavelength scatterers with identical geometric parameters but with spatially varying orientations taking advantage of Pancharatnam-Berry phase effect (PBPE) (See, for example, pg 144-145).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated PBPE structures / metasurfaces by imprinting the material as such a mode is predictable for depositing such features, and as such features would predictably provide for the formation of optical devices with enhanced performance, and functionality.
Claim 29: Yu has taught such relief features are PBPE structures produced by nanoimprinting (see, for example, pg 144-145).  
Claim 30 and 38: Nivon and Yu further teaches wherein the pattern imprinted on the material is configured to selectively act on one or more wavelengths of light (See, for example, 
Nivon abstract, [0018], [0062-64], [0087-91] and Yu abstract, pgs 145-146)
Claims 31 and 40:  Nivon further teaches depositing another layer of material on the pattern (see, for example Fig 3a, wherein the initial pattern can be interpreted as 28b and the “another” layer as 28a, which resides “on” (as in overlying) 28b) forming a multilayered optical structure (22).  By the combination of claims 26 and 34 the steps to form the second / another pattern would mimic those of the first, thus deposition followed by imprinting to form a pattern, further including PBPE structures. 
Claim 32: Nivon further teaches wherein each of the two patterns is configured to selectively act on one or more wavelengths (See, for example Fig 3a, [0083-88]).  
Claim 33: Nivon further teaches wherein the optical device comprises an eyepiece comprising a waveguide formed by the substrate, wherein the optical elements / gratings (28a/b), further PBPE structures(by combination above) form in-coupling  optical elements (See, for example, Fig 3a, Fig 4, [0063-65],  [0083-0085], [0113-0120])
Claim 37: Yu has taught such relief features include metasurfaces produced by nanoimprinting (see, for example, pg 144-145).  
Claim 39: Yu further teaches wherein the pattern comprises features having a subwavelength pitch (subwavelength scatterers) (see for example, pg 144-145).

Claims 28 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Nivon in view of Yu as applied to claims 26 and 34 above and further in view of Moia.
Claims 28 and 36: Nivon in view of Yu teaches the method of claims 26, 34 (Described above), including making an optical device with a polymerizable liquid crystal alignment layer and a liquid crystal layer (See, for example, abstract), but does not explicitly teach wherein the deposition of the alignment layer includes jet depositing.  Moia teaches a method of making optical devices (See, for example, abstract).  Moia further teaches wherein by incorporating inkjetting of imprinted layer provides for site specific deposition and allows for the manufacturing of personalized optical structured devices, and varied  pattern structure / alignment / topographical variations (see, for example, [0004-0006]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated deposition of the material by jet deposition since it predictably provides site specific deposition which allows for the manufacturing of personalized optical structured devices, and varied pattern structure / alignment / topographical variations.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 26-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-8, and 12-17 of U.S. Patent No. 11,067,732. Although the claims at issue are not identical, they are not patentably distinct from each other because the steps of manufacturing, disposing, and imprinting of claims 26 and 34 are taught by claims 1, and 7-8.  Claim 27 refer to claim 1. Claim 28 refer to claim 12, Claim 29 refer to claim 7, claim 30 refer to claim 1 , claim 31-32 refer to claims 13-17, claim 33, refer to claim 1, claim 34 refer to claims 1 and 8, claim 35 refer to claim 1, claim 36 refer to claim 12, claim 37 refer to claim 8, claim 38 refer to claim 1, claim 39 refer to claims 1 and 7-8, claim 30 refer to claims 13-17.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN H EMPIE whose telephone number is (571)270-1886. The examiner can normally be reached Monday-Thursday 5:30AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN H EMPIE/Primary Examiner, Art Unit 1712